Title: To James Madison from Carlos Martínez de Yrujo, 18 April 1802 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


18 April 1802, Washington. Complains of the indecorous invective aimed at the Spanish government by American newspapers for several months. Spain is only exercising its indisputable right to regulate trade with its colonial possessions. Criticism is unjust since the Spanish government, after deciding not to admit neutrals to Spanish ports in this part of the world, communicated this resolution to the U.S. government both in Washington and Madrid. In order to check these complaints and to warn American merchants against clandestine trade with Spanish possessions in the Americas, declares that the king is determined not to admit foreign ships in his American ports and that any contravention of his royal order will be punished by seizure of the ship in question and its confiscation without remission, a policy followed by almost all nations with colonies in the Americas.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 2 pp.; in Spanish.



   
   For Yrujo’s announcement that Spain would strictly enforce its prohibition of neutrals trading with its colonies, see his letter to JM, 29 Mar. 1802.


